Henderson, J.
This is a proceeding- pursuant to section 206-a of the.Surrogate’s Court Act to recover property in the possession of the administratrix which the claimant alleges belongs to him.
The property in dispute consists of $100 in United States currency and five $100 postal savings certificates in the name of the decedent, which were found in the decedent’s safe deposit box.
The testimony is to the effect that the claimant sent his brother, the decedent, money in excess ■ of the above amounts while he was in the army.
The decedent married in 1946. Three slips were found in the box in the decedent’s handwriting. Two were dated prior to the marriage and one after. The one dated “ 7/1/47 ” stated 11 All money and property in this box is property of my brother Palmino Tirello. signed Amerigo Tirella.” The other two slips differed slightly in wording but were similar in import.
The court finds that the $100 and the $500 in postal savings certificates belong to the claimant (Miller v. Silverman, 247 N. Y. 447).
The administratrix will be directed to turn over the disputed property to the claimant and to execute the necessary documents for the collection of the postal savings certificates.
Settle decree.